      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 1 of 28



 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   JAMES K. ROTHSTEIN (S.B. #267962)
     jrothstein@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 4   28ᵗʰ Floor
     San Francisco, California 94111-3823
 5   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 6
     Attorneys for Plaintiffs
 7   ELASTICSEARCH, INC. and
     ELASTICSEARCH B.V.
 8
                              UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELASTICSEARCH, INC., a Delaware            Case No. 4:19-cv-05553-YGR
12   corporation, ELASTICSEARCH B.V., a Dutch
     corporation,                               FIRST AMENDED COMPLAINT
13
                        Plaintiffs,             1. COPYRIGHT INFRINGEMENT, 17
14                                                 U.S.C. § 101 ET SEQ.
           v.                                   2. CONTRIBUTORY COPYRIGHT
15                                                 INFRINGEMENT
     FLORAGUNN GmbH, a German corporation,
16                                              JURY TRIAL DEMAND
                        Defendant.
17

18

19
20

21

22

23

24

25

26

27

28
                                                             FIRST AMENDED COMPLAINT
                                                                      4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 2 of 28



 1                                           INTRODUCTION
 2          1.      Elasticsearch, Inc. and elasticsearch B.V. (collectively “Elastic”) bring this action
 3   to remedy floragunn GmbH’s (“floragunn”) knowing and willful infringement of Elastic’s
 4   copyright in the source code for Elastic’s X-Pack software.
 5          2.      Elastic is the creator of the Elastic Stack suite of products that is centered on the
 6   popular and powerful Elasticsearch search and analytics engine. Leading companies and
 7   organizations like Cisco Systems, Facebook, and NASA’s Jet Propulsion Laboratory at the
 8   California Institute of Technology use and depend upon Elasticsearch.
 9          3.      Elastic offers a set of features, known as X-Pack, that enhance and extend the
10   Elastic Stack suite of products. In keeping with its longstanding commitment to openness, Elastic
11   made the source code for X-Pack publicly available in 2018 subject to certain restrictions. Among
12   other rights, Elastic clearly reserved commercial rights in X-Pack and its derivative works.
13          4.      floragunn markets and distributes Search Guard, a plug-in for Elasticsearch that is
14   intended to compete with the security features of X-Pack. Yet instead of fairly competing with
15   Elastic and developing Search Guard with its own resources, floragunn copied multiple and
16   critical portions of Elastic’s X-Pack proprietary security source code into its Search Guard
17   product.
18          5.      One particularly large incident of copying occurred just one month after Elastic
19   publicly opened X-Pack’s source code. Elastic’s examination of floragunn’s then-publicly
20   available code on GitHub demonstrates that, at that time, floragunn made dramatic alterations to
21   Search Guard in a single, massive effort that it released—contrary to common programming
22   practice and floragunn’s own past practices—without any substantive explanation.
23          6.      But this was not the beginning or the end of floragunn’s infringement. Elastic has
24   now discovered evidence that floragunn’s copying and creation of derivative works from Elastic’s
25   code extends back to at least 2015. Because Elastic had released that code only in binary form,
26   moreover, it was necessary for floragunn to intentionally decompile that code to enable the
27   copying and creation of derivative works. Furthermore, Elastic has now determined that
28   floragunn copied and created derivative works not only from Elastic’s X-Pack code containing
                                                                             FIRST AMENDED COMPLAINT
                                                      -2-                             4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 3 of 28



 1   security features for its Elasticsearch software—floragunn also copied and created derivative
 2   works from Elastic’s X-Pack code containing security features for its Kibana software.
 3          7.      Once floragunn copied Elastic’s code, it then licensed its infringing Search Guard
 4   software to corporations and institutions, including a significant number that are located in the
 5   Northern District of California. These acts by floragunn induced further infringements of Elastic’s
 6   copyrights by those third parties, including through products and services offered by those third
 7   parties. For example, Elastic has now determined that the Amazon Elasticsearch Service and
 8   Open Distro for Elasticsearch from Amazon.com, Inc. and Amazon Web Services, Inc., as well as
 9   Rackspace US, Inc.’s ObjectRocket for Elasticsearch and IBM Corporation’s Cloud Databases for
10   Elasticsearch include and/or recently included infringing code.
11          8.      floragunn’s response to Elastic’s infringement claims is also consistent with
12   copyright infringement by floragunn. After the commencement of this lawsuit, Elastic issued
13   takedown notices under the Digital Millennium Copyright Act (“DMCA”) to websites that were
14   hosting floragunn’s infringing code. Those websites removed floragunn’s code in response to
15   Elastic’s notices. floragunn had the right to issue counter notifications to those websites to assert
16   that floragunn was, contrary to Elastic’s notices, the owner of the copyright to the code in
17   question. But Elastic has seen no such notices from floragunn because, on information and belief,
18   floragunn issued no such notices. But what floragunn did do is telling: it moved hosting for
19   downloads of its infringing code to a hosting provider that expressly advertises that it will not
20   comply with the DMCA. The hosting provider’s website states: “Purchasing USA-based hosting
21   for a site that is not legal to be run in America is not a sensible thing to do. Offshore hosting can
22   be helpful for less scrupulous businesses who wish to bypass local laws or regulations,
23   particularly for issues like copyright law, which is also known as no DMCA hosting.”
24          9.      floragunn’s unauthorized reproduction, creation of derivative works, and
25   distribution of Elastic’s copyrighted software code constitutes copyright infringement under 17
26   U.S.C. § 101 et seq. floragunn is further liable for contributory copyright infringement because it
27   intentionally induced Search Guard users and third parties that integrate Search Guard code into
28
                                                                             FIRST AMENDED COMPLAINT
                                                      -3-                             4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 4 of 28



 1   their own products and services to infringe Elastic’s copyrights. Elastic seeks injunctive and
 2   monetary relief to the maximum extent permitted by law.
 3                                                 PARTIES
 4          10.     Plaintiff Elasticsearch, Inc. is incorporated in Delaware; it has its principal place of
 5   business in Mountain View, California. Plaintiff elasticsearch B.V. is incorporated in the
 6   Netherlands.
 7          11.     Defendant floragunn is a German company with a principal place of business in
 8   Berlin, Germany.
 9          12.     Elastic is aware that there are third party users and adopters of floragunn’s
10   infringing Search Guard product and code. Elastic may seek leave to amend to add those third
11   parties as defendants following discovery from floragunn.
12                                     JURISDICTION AND VENUE
13          13.     Elastic’s claims for copyright infringement arise under the Copyright Act of 1976,
14   17 U.S.C. § 101 et seq.
15          14.     This Court has original subject matter jurisdiction of this action under 28 U.S.C.
16   §§ 1331 and 1338.
17          15.     This Court has specific personal jurisdiction over floragunn because, among other
18   reasons, floragunn has extensively offered and distributed its infringing product containing
19   Elastic’s copyrighted material to companies in California and purposefully committed within
20   California the acts upon which Elastic’s claims arise. Additionally, to the extent floragunn has
21   committed the illegal acts described herein outside of California, it did so knowing and intending
22   that such acts would cause injury to Elastic at its principal place of business within California.
23          16.     Venue is proper in the Northern District of California under 28 U.S.C.
24   § 1391(b)(2) and 1391(c)(3) because a substantial part of the events or omissions giving rise to
25   the claims alleged in this complaint occurred in this judicial district.
26

27

28
                                                                                FIRST AMENDED COMPLAINT
                                                      -4-                                4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 5 of 28



 1                                  INTRADISTRICT ASSIGNMENT
 2          17.     Because this action arises from Elastic’s assertion of its intellectual property
 3   rights, Northern District of California Local Rule 3.2(c) excludes this action from the division-
 4   specific venue rule and subjects this action to assignment on a district-wide basis.
 5                        THE ELASTIC STACK AND X-PACK SOFTWARE
 6          18.     Elastic produces a core suite of search and analytics products known as Elastic
 7   Stack (formerly known as ELK Stack). The Elastic Stack consists of Elasticsearch, Logstash,
 8   Kibana, and Beats. Elasticsearch is a search and analytics engine. Logstash is a server‑side data
 9   processing pipeline that ingests data from multiple sources simultaneously, transforms it, and then
10   sends it to a “stash” like Elasticsearch. Kibana lets users visualize data with charts and graphs in
11   Elasticsearch. Beats is a family of “data shipper” software that collects and centralizes data that
12   feeds into the other products in Elastic Stack.
13          19.     X-Pack is a set of add-on features to Elastic’s core Elastic Stack suite of products.
14   X-Pack includes security, altering, monitoring, reporting, and other add-ons to Elasticsearch,
15   Kibana, and other products in the Elastic Stack. The predecessor to much of X-Pack was known
16   as Shield. Elastic refers to Shield and X-Pack collectively herein as “X-Pack.”
17          20.     Elastic has a longstanding commitment to opening the source code underlying
18   many of its products in order to facilitate building a community that helps improve and advance
19   Elastic’s products to produce the best software possible. When Elastic releases the source code
20   for its software, it does so under clearly delineated conditions.
21          21.     In late April 2018, Elastic opened the source code for version 6.2.x of X-Pack.
22   Elastic made the code available on Elastic’s public GitHub code repository for users to inspect,
23   contribute, create issues, and open pull requests, all pursuant to the “Elastic License.” Elastic has
24   released the source code for subsequent versions of X-Pack on GitHub, also under the “Elastic
25   License.”
26          22.     The Elastic License did not grant to floragunn or any other party the right to create
27   copies or prepare derivative works for use in any production capacity. And to the extent floragunn
28   acquired any rights pursuant to the Elastic License, those rights terminated immediately and
                                                                            FIRST AMENDED COMPLAINT
                                                       -5-                           4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 6 of 28



 1   automatically by virtue of floragunn’s breaches as described herein. Nor did any license
 2   applicable to earlier versions of X-Pack and/or Shield provide floragunn the right to create copies
 3   or prepare derivative works for use in any production capacity.
 4        FLORAGUNN’S INFRINGEMENT OF ELASTIC’S COPYRIGHTS IN X-PACK
 5          23.     floragunn markets and distributes Search Guard, a plug-in for Elasticsearch that
 6   offers features similar to the security features that Elastic offers in X-Pack. floragunn makes the
 7   source code for Search Guard available for review and inspection on its GitLab repositories under
 8   several different license agreements. (Before the commencement of this lawsuit, floragunn made
 9   the source code for Search Guard available through GitHub repositories.)
10          24.     Search Guard is available as a “Community Edition” for free for certain uses, but
11   floragunn charges customers for Enterprise and Compliance editions of Search Guard. floragunn
12   prohibits users from, among other things, taking features from the Enterprise or Compliance
13   editions of Search Guard into production without purchasing a license. In fact, floragunn
14   explicitly warns its users that doing so “is illegal” and “can lead to serious legal consequences,
15   which can bring more harm and costs to a company . . . .”
16          25.     Elastic is informed and believes, and, on that basis, alleges that after Elastic made
17   the source code for X-Pack version 6.2.x publicly available, floragunn accessed significant
18   portions of at least the version 6.2.x code, copied and/or created derivative works from that code,
19   and reproduced and distributed it in the code for Search Guard.
20          26.     On June 7, 2018, just over one month after Elastic made the source code for X-
21   Pack version 6.2.x publicly available under the Elastic License, floragunn made a sudden and
22   very large change to the Search Guard code. This change comprised 244 additions and 145
23   deletions of code. Many of these changes involved the wholesale copying of the X-Pack code that
24   Elastic opened little over a month before.
25          27.     A significant portion of floragunn’s copying centered on the Document Level
26   Security (“DLS”) features in Elastic’s X-Pack code. As the name would suggest, DLS allows an
27   X-Pack customer to apply security settings to particular documents in the database.
28
                                                                            FIRST AMENDED COMPLAINT
                                                     -6-                             4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 7 of 28



 1          28.        As part of its June 7, 2018, changes, floragunn copied the implementations of at
 2   least two methods from the X-Pack code, getLiveDocs and numDocs, from the file
 3   DocumentSubsetReader.java.
 4          29.        A comparison of Elastic’s implementation of getLiveDocs in X-Pack and
 5   floragunn’s implementation of method getLiveDocs in Search Guard shows that floragunn’s
 6   implementation is substantively identical to Elastic’s implementation:
 7   Elastic’s Implementation of getLiveDocs:
 8          @Override
              public Bits getLiveDocs() {
 9               final Bits actualLiveDocs = in.getLiveDocs();
                 if (roleQueryBits == null) {
10                  // If we would a <code>null</code> liveDocs then that would mean that no
            docs are marked as deleted,
11                  // but that isn't the case. No docs match with the role query and therefor all
            docs are marked as deleted
12                  return new Bits.MatchNoBits(in.maxDoc());
                 } else if (actualLiveDocs == null) {
13                  return roleQueryBits;
                 } else {
14                  // apply deletes when needed:
                    return new Bits() {
15
                            @Override
16                          public boolean get(int index) {
                              return roleQueryBits.get(index) && actualLiveDocs.get(index);
17                          }
18                          @Override
                            public int length() {
19                            return roleQueryBits.length();
                            }
20                     };
                   }
21             }
22
     floragunn’s Implementation of getLiveDocs:
23
            @Override
24           public Bits getLiveDocs() {
25                 if(dlsEnabled) {
                      final Bits currentLiveDocs = in.getLiveDocs();
26
                       if(bs == null) {
27                        return new Bits.MatchNoBits(in.maxDoc());
                       } else if (currentLiveDocs == null) {
28                        return bs;
                                                                            FIRST AMENDED COMPLAINT
                                                         -7-                         4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 8 of 28



 1                     } else {
 2                         return new Bits() {
 3                              @Override
                                public boolean get(int index) {
 4                                return bs.get(index) && currentLiveDocs.get(index);
                                }
 5
                                @Override
 6                              public int length() {
                                  return bs.length();
 7                              }
 8                         };
 9                     }
                   }
10
                   return in.getLiveDocs(); //no dls
11             }
12          30.        By removing comments and superfluous blank lines, and by making variable

13   names consistent, it becomes apparent that the Search Guard code is copied from or is, at least, a

14   derivative work of Elastic’s code. (Elastic’s code is on the left; floragunn’s is on the right.) A

15   larger version of this graphic is attached to this Complaint as Exhibit A.

16

17

18

19

20

21

22

23          31.        Similarly, floragunn’s June 7, 2018 commit changed Search Guard’s

24   implementation of the method numDocs to be essentially identical to Elastic’s implementation in

25   X-Pack. Here is Elastic’s implementation, again from the file DocumentSubsetReader.java:

26            @Override
              public int numDocs() {
27              // The reason the implement this method is that numDocs should be
            equal to the number of set bits in liveDocs. (would be weird otherwise)
28
                                                                              FIRST AMENDED COMPLAINT
                                                         -8-                           4:19-CV-05553-YGR
       Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 9 of 28



 1               // for the Shield DSL use case this get invoked in the QueryPhase
            class (in core ES) if match_all query is used as main query
 2               // and this is also invoked in tests.
                 if (numDocs == -1) {
 3                   final Bits liveDocs = in.getLiveDocs();
                     if (roleQueryBits == null) {
 4                      numDocs = 0;
                     } else if (liveDocs == null) {
 5                      numDocs = roleQueryBits.cardinality();
                     } else {
 6                      // this is slow, but necessary in order to be correct:
                        try {
 7                          DocIdSetIterator iterator = new FilteredDocIdSetIterator(new
            BitSetIterator(roleQueryBits, roleQueryBits.approximateCardinality())) {
 8                             @Override
                               protected boolean match(int doc) {
 9                                return liveDocs.get(doc);
                               }
10                          };
                            int counter = 0;
11                          for (int docId = iterator.nextDoc(); docId <
            DocIdSetIterator.NO_MORE_DOCS; docId = iterator.nextDoc()) {
12                             counter++;
                            }
13                          numDocs = counter;
                        } catch (IOException e) {
14                          throw ExceptionsHelper.convertToElastic(e);
                        }
15                   }
                 }
16               return numDocs;
               }
17
            32.    Again, floragunn’s June 7, 2018, changes altered Search Guard’s implementation
18
     of the method numDocs to be substantively identical to Elastic’s implementation in X-Pack:
19
            @Override
20            public int numDocs() {
                if (dlsEnabled) {
21                 if (this.numDocs == -1) {
                      final Bits currentLiveDocs = in.getLiveDocs();
22                    if (bs == null) {
                         this.numDocs = 0;
23                    } else if (currentLiveDocs == null) {
                         this.numDocs = bs.cardinality();
24                    } else {
                         try {
25                          int localNumDocs = 0;
                            DocIdSetIterator it = new BitSetIterator(bs, 0L);
26                          for (int doc = it.nextDoc(); doc !=
            DocIdSetIterator.NO_MORE_DOCS; doc = it.nextDoc()) {
27                             if (currentLiveDocs.get(doc)) {
                                  localNumDocs++;
28                             }
                                                                          FIRST AMENDED COMPLAINT
                                                    -9-                            4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 10 of 28



 1                           }
                             this.numDocs = localNumDocs;
 2                        } catch (IOException e) {
                             throw ExceptionsHelper.convertToElastic(e);
 3                        }
                       }
 4                     return this.numDocs;
                    } else {
 5                     return this.numDocs; // cached
                    }
 6                }
                  return in.numDocs();
 7          }
 8          33.     Ignoring non-substantive differences in the code (i.e., removing blank lines,

 9   conforming variable names, and removing the superfluous “this.” in front of certain variables), it

10   is clear that the floragunn code (on the right) is copied from or, at least, a derivative work of the

11   Elastic code (on the left). A larger version of this graphic is attached to this Complaint as Exhibit

12   B.

13

14

15

16

17

18

19
            34.     floragunn’s June 7, 2018, changes also included several other alterations to Search
20
     Guard that mimic X-Pack, including, at least: (1) changing the computation of Search Guard’s
21
     BitSet from an inferior IndexSearcher to align itself with how X-Pack computes the BitSet; and
22
     (2) changing computation of live documents to match the X-Pack implementation.
23
            35.     floragunn took efforts to keep its misconduct concealed. For example, the only
24
     explanation floragunn provided for the changes it made on June 7 was “Improve dls/fls.” This is a
25
     strikingly brief explanation in light of the significant changes floragunn had committed to its code
26
     base. And such minimal explanation is inconsistent not only with standard computer
27

28
                                                                             FIRST AMENDED COMPLAINT
                                                     - 10 -                           4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 11 of 28



 1   programming practices but is also inconsistent with floragunn’s explanations accompanying its
 2   commits of other code.
 3          36.      floragunn’s June 7, 2018, changes also lack evidence that floragunn undertook unit
 4   testing of the code—yet another absence that is inconsistent with common programming practice
 5   and different from floragunn’s other public code. This too strongly suggests that floragunn simply
 6   copied Elastic’s code.
 7          37.      Examination of floragunn’s Search Guard code reveals that its recent acts of
 8   infringement are consistent with a larger and longstanding pattern of misconduct.
 9          38.      Code released by floragunn as part of Search Guard in 2016 contains the following
10   commented out—that is, non-functional—code:
11          // "internal:*",
            // "indices:monitor/*",
12          // "cluster:monitor/*",
            // "cluster:admin/reroute",
13          // "indices:admin/mapping/put"
14
            39.      That code was copied verbatim from the following functional Elastic code in
15
     Shield (Elastic’s security product that preceded X-Pack) that was released in or before 2015:
16

17         protected static final Predicate<String> PREDICATE =
     new AutomatonPredicate(patterns(
18         "internal:*",
           "indices:monitor/*", // added for marvel
19         "cluster:monitor/*", // added for marvel
           "cluster:admin/reroute", // added for DiskThresholdDecider.DiskListener
20         "indices:admin/mapping/put" // ES 2.0
     MappingUpdatedAction -
21   updateMappingOnMasterSynchronously
                           ));
22
            40.      Elastic had not publicly released this source code for Shield at the time of
23
     floragunn’s copying and/or creation of derivative works from that code. Elastic is informed and
24
     believes and, on that basis, alleges that floragunn decompiled Elastic’s binaries or otherwise
25
     gained access to Elastic’s source code to create the copies and/or derivative works referenced in
26
     Paragraph 38.
27

28
                                                                            FIRST AMENDED COMPLAINT
                                                     - 11 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 12 of 28



 1          41.    Code released by floragunn on June 6, 2016, into the search-guard-module-dlsfls
 2   repository for Search Guard contains the following:
 3
            @Override
 4          public void binaryField(final FieldInfo, final byte[] value) throws IOException {
 5
              if (fieldInfo.name.equals("_source")) {
 6               final BytesReference bytesRef = new BytesArray(value);
                 final Tuple<XContentType, Map<String, Object>> bytesRefTuple =
 7          XContentHelper.convertToMap(bytesRef, false);
                 final Map<String, Object> filteredSource =
 8
            XContentMapValues.filter(bytesRefTuple.v2(), includes, null);
 9               final XContentBuilder xBuilder =
            XContentBuilder.builder(bytesRefTuple.v1().xContent()).map(filteredSource);
10               delegate.binaryField(fieldInfo, xBuilder.bytes().toBytes());
              } else {
11               delegate.binaryField(fieldInfo, value);
              }
12
            }
13          42.    That code is substantively identical to the following Elastic code that had
14   previously been included in Shield:
15

16          @Override
            public void binaryField(FieldInfo, byte[] value) throws IOException {
17             if (SourceFieldMapper.NAME.equals(fieldInfo.name)) {
                  // for _source, parse, filter out the fields we care about, and serialize back
18          downstream
                  BytesReference bytes = new BytesArray(value);
19
                  Tuple<XContentType, Map<String, Object>> result =
20          XContentHelper.convertToMap(bytes, true);
                  Map<String, Object> transformedSource = XContentMapValues.filter(result.v2(),
21          fieldNames, null);
                  XContentBuilder =
22          XContentBuilder.builder(result.v1().xContent()).map(transformedSource);
23                visitor.binaryField(fieldInfo, xContentBuilder.bytes().toBytes());
               } else {
24                visitor.binaryField(fieldInfo, value);
               }
25          }
26

27

28
                                                                          FIRST AMENDED COMPLAINT
                                                   - 12 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 13 of 28



 1          43.       Ignoring non-substantive differences in the code, it is clear that the floragunn code
 2   (on the left) is copied from or, at least, a derivative work of the Elastic code (on the right). A
 3   larger version of this graphic is attached to this Complaint as Exhibit C.
 4

 5

 6

 7          44.       Elastic had not publicly released this source code for Shield at the time of
 8   floragunn’s copying and/or creation of derivative works from that code. Elastic is informed and
 9   believes and, on that basis, alleges that floragunn decompiled Elastic’s binaries or otherwise
10   gained access to Elastic’s source code to create the copies and/or derivative works referenced in
11   Paragraph 41.
12          45.        Infringement by floragunn is evident in additional code in the
13   ShieldNettyHttpServerTransport file. Code released by floragunn on December 10, 2016 as part
14   of the Search Guard SearchGuardSSLNettyHttpServerTransport file contains the following
15   content:
16
            @Override
17          protected void exceptionCaught(ChannelHandlerContext ctx, ExceptionEvent e) throws
            Exception {
18            if(this.lifecycle.started()) {
19                  final Throwable cause = e.getCause();
                    if(cause instanceof NotSslRecordException) {
20                     logger.warn("Someone speaks plaintext instead of ssl, will close the channel");
                       ctx.getChannel().close();
21                     return;
                    } else if (cause instanceof SSLException) {
22                     logger.error("SSL Problem "+cause.getMessage(),cause);
                       ctx.getChannel().close();
23                     return;
                    } else if (cause instanceof SSLHandshakeException) {
24                     logger.error("Problem during handshake "+cause.getMessage());
                       ctx.getChannel().close();
25                     return;
                    }
26              }
27              super.exceptionCaught(ctx, e);
            }
28
                                                                             FIRST AMENDED COMPLAINT
                                                      - 13 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 14 of 28



 1          46.     That code is substantively identical to the following Elastic code included in the
 2   binary of Elastic Shield released June 24, 2015:
 3
            @Override
 4          protected void exceptionCaught(ChannelHandlerContext ctx, ExceptionEvent e) throws
            Exception {
 5            if (!lifecycle.started()) {
                 return;
 6            }
 7            Throwable t = e.getCause();
              if (isNotSslRecordException(t)) {
 8               if (logger.isTraceEnabled()) {
                     logger.trace("received plaintext http traffic on a https channel, closing connection
 9          {}", t, ctx.getChannel());
                 } else {
10                   logger.warn("received plaintext http traffic on a https channel, closing connection
            {}", ctx.getChannel());
11               }
                 ctx.getChannel().close();
12            } else if (isCloseDuringHandshakeException(t)) {
                 if (logger.isTraceEnabled()) {
13                   logger.trace("connection {} closed during handshake", t, ctx.getChannel());
                 } else {
14                   logger.warn("connection {} closed during handshake", ctx.getChannel());
                 }
15               ctx.getChannel().close();
              } else {
16               super.exceptionCaught(ctx, e);
              }
17          }
18          47.     Ignoring non-substantive differences in the code, it is clear that the floragunn code
19   (on the left) is copied from or, at least, a derivative work of the Elastic code (on the right). A
20   larger version of this graphic is attached to this Complaint as Exhibit D.
21

22

23

24

25

26

27          48.     Elastic had not publicly released this source code for Shield at the time of

28   floragunn’s copying and/or creation of derivative works from that code. Elastic is informed and
                                                                             FIRST AMENDED COMPLAINT
                                                      - 14 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 15 of 28



 1   believes and, on that basis, alleges that floragunn decompiled Elastic’s binaries or otherwise
 2   gained access to Elastic’s source code to create the copies and/or derivative works referenced in
 3   Paragraph 45.
 4                FLORAGUNN’S INFRINGEMENT OF ELASTIC’S COPYRIGHTS
 5                                 IN THE X-PACK KIBANA PLUGIN
 6          49.      Subsequent investigation has also revealed floragunn’s copying and/or creation of
 7   derivative works from code from the X-Pack plugin for Elastic’s Kibana product. The infringed
 8   code that Elastic has identified comes from the X-Pack Kibana elements Get Next URL, Saved
 9   Objects Client, AngularJS Management Screens, callWithRequestFactory, and
10   fetchAllFromScroll. In addition to the examples below, Elastic has identified copying and/or
11   creation of derivative works in April 5, 2017, August 6, 2017, and June 4, 2019 commits to
12   Search Guard.
13          50.      As one example, Search Guard code released by floragunn on March 31, 2018 in
14   get_next_url.js contains the following code:
15
                     const {query, hash} = parse(currentUrl, true);
16                   if (!query.nextUrl) {
                        return `${basePath}/`;
17                   }
                     const { protocol, hostname, port, pathname } = parse(query.nextUrl);
18                   if (protocol || hostname || port) {
                        return `${basePath}/`;
19                   }
                     if (!String(pathname).startsWith(basePath)) {
20                      return `${basePath}/`;
                     }
21                   return query.nextUrl + (hash || '');
22          51.      That code closely mirrors the following code that Elastic included in a bug fix to
23   the X-Pack Kibana plugin in parse_next.js on April 4, 2017:
24
                     const { query, hash } = parse(href, true);
25                   if (!query.next) {
                       return `${basePath}/`;
26                   }
                     const { protocol, hostname, port, pathname } = parse(query.next);
27                   if (protocol || hostname || port) {
                       return `${basePath}/`;
28                   }
                                                                           FIRST AMENDED COMPLAINT
                                                    - 15 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 16 of 28



 1                  if (!String(pathname).startsWith(basePath)) {
                      return `${basePath}/`;
 2                  }
                    return query.next + (hash || '');
 3
            52.     Ignoring non-substantive differences in the code, it is clear that the floragunn code
 4
     in Paragraph 50 is copied from, or at least a derivative work of, the Elastic code in Paragraph 51.
 5
            53.     As another example, Search Guard code released by floragunn on October 28,
 6
     2018 in get_next_url.js contains the following code:
 7

 8                  const {query, hash} = parse(currentUrl, true, true);
                    if (!query.nextUrl) {
 9                     return `${basePath}/`;
                    }
10                  const { protocol, hostname, port, pathname } = parse(query.nextUrl, false, true);
                    if (protocol !== null || hostname !== null || port !== null) {
11                     return `${basePath}/`;
                    }
12                  if (!String(pathname).startsWith(basePath)) {
                       return `${basePath}/`;
13                  }
                    return query.nextUrl + (hash || '');
14
            54.     That code is nearly identical to the following code that Elastic included in a bug
15
     fix to the X-Pack Kibana plugin in parse_next.js on January 28, 2018:
16
                    const { query, hash } = parse(href, true);
17                  if (!query.next) {
                      return `${basePath}/`;
18                  }
                    const { protocol, hostname, port, pathname } = parse(
19                    query.next,
                      false,
20                    true
                    );
21                  if (protocol !== null || hostname !== null || port !== null) {
                      return `${basePath}/`;
22                  }
                    if (!String(pathname).startsWith(basePath)) {
23                    return `${basePath}/`;
                    }
24                  return query.next + (hash || '');
25          55.     Ignoring non-substantive differences in the code, it is clear that the floragunn code

26   in Paragraph 53 is copied from, or at least a derivative work of, the Elastic code in Paragraph 54.

27          56.     As another example, Search Guard code released by floragunn on August 30, 2019

28   in call_with_request_factory.js contains the following code:
                                                                             FIRST AMENDED COMPLAINT
                                                     - 16 -                           4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 17 of 28



 1
                    import { once } from 'lodash';
 2                  import { elasticsearchSignalsPlugin } from '../elasticsearch_signals_plugin';
                    import { CLUSTER } from '../../../../utils/signals/constants';
 3                  const callWithRequest = once((server) => {
                     const { callWithRequest } =
 4                  server.plugins.elasticsearch.createCluster(CLUSTER.ALERTING, {
                       plugins: [elasticsearchSignalsPlugin]
 5                   });
                     return callWithRequest;
 6                  });
                    export const callWithRequestFactory = (server, request) =>
 7                   (...rest) => callWithRequest(server)(request, ...rest);
 8          57.     That code is nearly identical to the following Elastic code that occurs multiple

 9   places within the X-Pack Kibana plugin, including in a February 28, 2019 commit to

10   call_with_request_factory.js reproduced here:

11                  import { once } from 'lodash';
                    import { elasticsearchJsPlugin } from '../elasticsearch_js_plugin';
12                  const callWithRequest = once((server) => {
                     const config = { plugins: [ elasticsearchJsPlugin ] };
13                   const cluster = server.plugins.elasticsearch.createCluster('watcher', config);
14                   return cluster.callWithRequest;
                    });
15                  export const callWithRequestFactory = (server, request) => {
                     return (...args) => {
16                     return callWithRequest(server)(request, ...args);
                     };
17                  };
18          58.     Ignoring non-substantive differences in the code, it is clear that the floragunn code

19   in Paragraph 56 is copied from, or at least a derivative work of, the Elastic code in Paragraph 57.

20          59.     As one more example, Search Guard code released by floragunn also on August

21   30, 2019 in fetch_all_from_scroll.js contains the following code:

22                  import { ES_SCROLL_SETTINGS } from '../../../../utils/signals/constants';
                    export function fetchAllFromScroll(response, callWithRequest, allHits = []) {
23                   const { _scroll_id: scrollId, hits: { hits = [] } } = response;
                     if (hits.length) {
24                     allHits.push(...hits);
                       return callWithRequest('scroll', {
25                      body: {
                          scroll: ES_SCROLL_SETTINGS.KEEPALIVE,
26                        scroll_id: scrollId
                        }
27                     }).then(_response => fetchAllFromScroll(_response, callWithRequest, allHits));
                     }
28                   return Promise.resolve(allHits);
                                                                           FIRST AMENDED COMPLAINT
                                                     - 17 -                         4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 18 of 28



 1                  }
 2          60.     That code very closely mirrors the following Elastic code included in an April 6,

 3   2017 commit to fetch_all_from_scroll.js reproduced here:

 4                  import { get } from 'lodash';
                    import { ES_SCROLL_SETTINGS } from '../../../common/constants';
 5                  export function fetchAllFromScroll(response, callWithRequest, hits = []) {
                      const newHits = get(response, 'hits.hits', []);
 6                    const scrollId = get(response, '_scroll_id');
                      if (newHits.length > 0) {
 7                      hits.push(...newHits);
                        return callWithRequest('scroll', {
 8                       body: {
                           scroll: ES_SCROLL_SETTINGS.KEEPALIVE,
 9                         scroll_id: scrollId
                         }
10                      })
                         .then(innerResponse => {
11                         return fetchAllFromScroll(innerResponse, callWithRequest, hits);
                         });
12                    }
                      return Promise.resolve(hits);
13                  }
14          61.     Ignoring non-substantive differences in the code, it is clear that the floragunn code

15   in Paragraph 59 is copied from, or at least a derivative work of, the Elastic code in Paragraph 60.

16          62.     A comment made by a floragunn programmer in a June 4, 2019 Search Guard

17   commit provides further proof of copying because it indicates that the programmer did not

18   understand the reason that a variable in the source code was formatted in a particular way.

19   Programmers must choose the format or formats for the names of variables in their source code.

20   This choice is often more than stylistic, because it can affect compatibility with other programs

21   and operating systems. One such format is “snake case” where a programmer replaces all spaces

22   with “_.” Accordingly, a variable named “first variable” would be written in snake case as

23   “first_variable.”

24          63.     Elastic’s X-Pack Kibana plugin formats variables in “snake case” to remain

25   compatible with the X-Pack plugin for Elasticsearch—but, on information and belief, that reason

26   for formatting variables in “snake case” is not present for the infringing Search Guard code.

27   Although the reason for use of “snake case” is absent, floragunn’s infringing code also uses

28   “snake case” for the “bulk_create” variable. But a floragunn programmer left a comment in the
                                                                           FIRST AMENDED COMPLAINT
                                                    - 18 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 19 of 28



 1   infringing Search Guard code noting that s/he could not determine why the code used “snake
 2   case” for the “bulk_create” variable, writing: “@todo Why the snake case here? What do our
 3   permissions look like.”
 4         FLORAGUNN MARKETED THE INFRINGING WORK IN THE NORTHERN
 5                                     DISTRICT OF CALIFORNIA
 6          64.     floragunn’s Search Guard product directly competes with the security features in
 7   Elastic’s X-Pack and X-Pack Kibana plugin.
 8          65.     Elastic is informed and believes, and, on that basis alleges that floragunn knew that
 9   Elastic had its principal place of business in the Northern District of California.
10          66.     floragunn maintains significant and ongoing commercial ties to the Northern
11   District of California. The industry that provides security features for Elastic Stack is very small,
12   and, Elastic is informed and believes, is composed of at most six companies. Despite the small
13   number of companies providing security features for Elastic Stack, the customer base for Elastic
14   Stack security features is broad. floragunn boasts of a “global customer base,” including “many of
15   the tech giants.” Due to the prominence of the technology industry in the Northern District of
16   California, many of these companies are headquartered in, maintain offices in, or do significant
17   business in the Northern District of California.
18          67.     Before Elastic commenced this lawsuit, floragunn hosted its infringing source code
19   on a website run by GitHub, Inc. GitHub, Inc. is headquartered and maintains its principal place
20   of business in San Francisco, California, within the Northern District of California. floragunn
21   currently hosts infringing source code through GitLab Inc., a company also headquartered in San
22   Francisco, California, within the Northern District of California.
23          68.     Further, Elastic is informed and believes, and, on that basis, alleges that, floragunn
24   made commercial use of its infringing Search Guard product by purposefully marketing and
25   licensing that product to customers in the Northern District of California. By way of example,
26   Elastic is informed and believes, and, on that basis, alleges that floragunn licensed its Search
27   Guard software to: (1) PayPal Holdings, Inc., a company that, on information and belief, has its
28   principal place of business in San Jose, California; (2) AppsCode, a company that, on information
                                                                             FIRST AMENDED COMPLAINT
                                                     - 19 -                           4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 20 of 28



 1   and belief, has its principal place of business in San Leandro, California, for use in AppsCode’s
 2   CubeDB software; (3) NVIDIA, a company that, on information and belief, has its principal place
 3   of business in Santa Clara, California; (4) Zuora, a company that, on information and belief, has
 4   its principal place of business in San Mateo, California; and (5) OpenTable, Inc., a company that,
 5   on information and belief, has its principal place of business in San Francisco, California
 6          69.     Additionally, over a span of several days in March 2019, floragunn actively
 7   promoted Search Guard to California entities and individuals while hosting a booth at a data
 8   security conference at the Moscone Center in San Francisco, California.
 9          70.     floragunn’s marketing and commercial licensing of a directly competing product
10   that infringes Elastic’s copyright demonstrates an intent knowingly to harm Elasticsearch, Inc. a
11   company with its principal place of business in Mountain View, California. It further shows that
12   floragunn directed its infringing activities at the Northern District of California.
13          71.     floragunn’s infringement of Elastic’s copyright has caused and continues to cause
14   Elastic injury in the Northern District of California.
15   FLORAGUNN INDUCES THIRD PARTIES TO INFRINGE ELASTIC’S COPYRIGHTS
16          72.     floragunn’s marketing and distribution of infringing Search Guard software causes
17   third party Search Guard users to incorporate code that infringes Elastic’s copyrights in X-Pack
18   and the X-Pack Kibana plugin. Those third parties therefore necessarily reproduce and use
19   Elastic’s proprietary X-Pack and/or X-Pack Kibana plugin code when they incorporate Search
20   Guard into their adoptions of Elasticsearch, thereby infringing Elastic’s copyrights.
21          73.     Additional third parties have incorporated floragunn’s infringing code into
22   products and services they offer publicly. Elastic has investigated to identify third parties who
23   have incorporated floragunn’s infringing code into their products and services.
24          74.     Among other infringing third party products and services that Elastic has
25   identified, Amazon.com, Inc.’s and Amazon Web Services Inc.’s Open Distro for Elasticsearch
26   (“Open Distro”) and Amazon Elasticsearch Service (“AESS”) offerings both contain and/or
27   contained infringing code that originated with floragunn. Open Distro contains and/or contained
28   infringing code related to floragunn’s infringement of Elastic’s copyrights in X-Pack and the X-
                                                                             FIRST AMENDED COMPLAINT
                                                      - 20 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 21 of 28



 1   Pack Kibana plugin. AESS contains or contained infringing code related to floragunn’s
 2   infringement of Elastic’s copyrights in X-Pack. Rackspace US, Inc.’s ObjectRocket for
 3   Elasticsearch contains or contained infringing code related to infringement of Elastic’s copyrights
 4   in X-Pack and the X-Pack Kibana plugin. And IBM Corporation’s IBM Cloud Databases for
 5   Elasticsearch contains or contained infringing code related to infringement of Elastic’s copyrights
 6   in X-Pack.
 7       FLORAGUNN ATTEMPTS TO AVOID ENFORCEMENT OF UNITED STATES
 8                                          COPYRIGHT LAW
 9          75.     floragunn is undoubtedly aware that its conduct is unlawful. On the website for
10   Search Guard, floragunn states that, just because “the source code of a piece of software is
11   available for anyone to view and inspect,” that “does not necessarily mean that the product is
12   available at no cost, and it does not mean that it is solely a community product.” floragunn goes
13   on to warn “it is illegal to take our enterprise features into production without purchasing a
14   license. This can lead to serious legal consequences, which can bring more harm and costs to a
15   company . . . .” (emphasis added).
16          76.      floragunn actively sought to avoid United States copyright law. On September 4,
17   2019, Elastic submitted Notices of Copyright Infringements under the DMCA to two websites
18   that hosted floragunn’s infringing code, GitHub, Inc. and Sonatype Inc. On or about September
19   11, 2019, GitHub and Sonatype removed floragunn’s infringing code from their websites.
20   Pursuant to the DMCA, floragunn then had the opportunity to submit counter notifications stating
21   that Elastic’s assertion that their content infringed Elastic’s copyrights was mistaken. Submitting
22   a counter notification could potentially have led to GitHub and Sonatype restoring floragunn’s
23   content to their websites. Elastic is not aware of any such counter notification by floragunn, and,
24   on information and belief, floragunn did not take this opportunity to assert that its code did not
25   infringe Elastic’s copyright.
26          77.     What floragunn did do, however, was switch the hosting of its infringing content
27   to a different provider: Amazon Web Services, Inc. Amazon Web Services, Inc. maintains
28   multiple offices in the Northern District of California.
                                                                            FIRST AMENDED COMPLAINT
                                                     - 21 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 22 of 28



 1          78.      On September 12, 2019, Elastic sent a Notice of Copyright Infringements under
 2   the DMCA to Amazon Web Services, Inc., and Amazon Web Services, Inc. removed floragunn’s
 3   infringing code from its website on September 13, 2019. On information and belief, floragunn
 4   again did not take the opportunity to submit a counter notification and assert that its content did
 5   not infringe Elastic’s copyrights. Once again, however, floragunn switched the hosting of its
 6   infringing content to a different provider.
 7          79.      It appears that floragunn’s choice of the new host for its downloads was driven by
 8   a desire by floragunn to avoid takedowns required by the law of the United States. floragunn
 9   began hosting its infringing downloads through BlueAngelHost PVT. LTD. BlueAngelHost PVT.
10   LTD. advertises “DMCA Ignored Hosting.” It boasts that “Purchasing USA-based hosting for a
11   site that is not legal to be run in America is not a sensible thing to do. Offshore hosting can be
12   helpful for less scrupulous businesses who wish to bypass local laws or regulations,
13   particularly for issues like copyright law, which is also known as no DMCA hosting” (emphasis
14   added). BlueAngelHost PVT. LTD. lists a postal address in Serbia on its website and advertises
15   data centers in Bulgaria, Russia, and the Netherlands.
16          80.      Months after this lawsuit was filed, floragunn continues to include infringing code
17   in Search Guard. In early October 2019, floragunn released new versions of its Search Guard
18   products through web services run by GitLab Inc., Sonatype Inc., and floragunn’s own website.
19   These new versions purport to remove the infringing code that Elastic identified in its initial
20   complaint. However, floragunn did not remove all instances of copying. The new versions of
21   Search Guard continue to, at least, contain code that infringes Elastic’s copyrights in its X-Pack
22   Kibana plugin, as identified in this First Amended Complaint. Elastic continues to investigate
23   floragunn’s Search Guard code for instances of infringement and may identify further
24   infringement.
25

26

27

28
                                                                            FIRST AMENDED COMPLAINT
                                                     - 22 -                          4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 23 of 28



 1                                      FIRST CAUSE OF ACTION
 2                                         Copyright Infringement
 3                                         (17 U.S.C. § 101 et seq.)
 4            81.    Elastic incorporates by reference each of the allegations in the preceding
 5   paragraphs of this Complaint as if fully set forth here.
 6            82.    Before initiating this action, Elastic registered, effective August 14, 2019, versions
 7   1.0.0 and 2.0.0 of Elasticsearch Shield (the predecessor name for X-Pack) and versions 5.0.0,
 8   6.0.0, 6.2.0, 6.2.x, and 6.3.0 of X-Pack under Registration Numbers TX 8-762-996, TX 8-762-
 9   994, TX 8-762-975, TX 8-762-985, TX 8-762-987, TX 8-762-988, and TX 8-762-991,
10   respectively. Elastic further registered, effective September 9, 2019, versions 1.1.1, 1.3.0, 2.0.0-
11   beta1, and 2.0.0-beta2 of Elasticsearch Shield under Registration Numbers TX 8-773-254, TX 8-
12   773-258, TX 8-773-261, and TX 8-773-263, respectively. Elastic additionally registered version
13   2.3.2 of the Kibana Shield plugin and versions 5.2.0, 5.3.1, 5.6.7, and 6.4.0 of the X-Pack Kibana
14   plugin under Registration Numbers TX 8-796-945, TX 8-777-406, TX 8-777-412, TX 8-778-023,
15   and TX 8-778-024, respectively, effective September 19, 2019; version 5.4.0 of the X-Pack
16   Kibana plugin under Registration Number TX 8-796-010, effective November 4, 2019; and
17   version 7.2.0 of the X-Pack Kibana plugin under Registration Number TX 8-796-013, effective
18   October 31, 2019. Copies of those Certificates of Registration are attached as Exhibits E through
19   V to this First Amended Complaint.
20            83.    These works contain copyrightable subject matter for which copyright protection
21   exists under the Copyright Act, 17 U.S.C. § 101, et seq. elasticsearch B.V. is the exclusive owner
22   of all rights in these copyrighted works. Elasticsearch, Inc. holds the exclusive license from
23   elasticsearch B.V. to enforce the copyright in and distribute copies of these works in, among other
24   territories, the United States.
25            84.    Through the actions described herein, floragunn has infringed and will continue to
26   infringe Elastic’s copyrights in the X-Pack and X-Pack Kibana plugin code by, at least,
27   reproducing, preparing derivative works from, and distributing copies of those copyrighted
28   works.
                                                                             FIRST AMENDED COMPLAINT
                                                     - 23 -                           4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 24 of 28



 1          85.     floragunn’s infringing conduct alleged herein was and continues to be willful and
 2   with full knowledge of Elastic’s rights in the copyrighted works, and that conduct has enabled
 3   floragunn to profit illegally from infringement.
 4          86.     Elastic is entitled to an injunction restraining floragunn, its officers, agents,
 5   employees, assigns, and all persons acting in concert with them from engaging in further
 6   infringement of Elastic’s copyrights.
 7          87.     Elastic is entitled to recover from floragunn the damages it has sustained and will
 8   sustain as a result of floragunn’s wrongful acts as alleged herein. Elastic is further entitled to
 9   recover from floragunn the gains, profits, and advantages it has obtained as a result of floragunn’s
10   wrongful acts. The full extent of Elastic’s damages and the gains, profits, and advantages
11   floragunn has obtained by reason of its aforesaid acts of copyright infringement cannot be
12   determined at this time, but will be proven at trial. Further, Elastic is entitled to recover costs and
13   reasonable attorneys’ fees from floragunn as a result of the wrongful acts alleged herein.
14                                    SECOND CAUSE OF ACTION
15                                 Contributory Copyright Infringement
16          88.     Elastic incorporates by reference each of the allegations in the preceding
17   paragraphs of this Complaint as if fully set forth here.
18          89.     floragunn’s distribution of infringing Search Guard software induces, causes,
19   encourages, and materially contributes to Search Guard users and third parties that incorporate
20   Search Guard code into their products and services infringing Elastic’s copyrights in the X-Pack
21   and/or X-Pack Kibana plugin code by engaging in unauthorized reproduction and distribution of
22   works containing Elastic’s copyrighted material.
23          90.     Elastic is informed and believes, and, on that basis, alleges that floragunn derived
24   substantial financial benefit from Search Guard users’ and third parties’ infringement of Elastic’s
25   copyrights in X-Pack and/or the X-Pack Kibana plugin.
26          91.     floragunn’s marketing, commercial distribution of, licensing of, and profit from
27   infringing Search Guard software shows that it knowingly, intentionally, willfully, and
28   purposefully induced, caused, encouraged, and materially contributed to, and continues to
                                                                              FIRST AMENDED COMPLAINT
                                                      - 24 -                           4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 25 of 28



 1   knowingly, intentionally, willfully, and purposefully induce, cause, encourage, and materially
 2   contributes to, Search Guard users’ and third parties’ infringement of Elastic’s copyrights in X-
 3   Pack and/or the X-Pack Kibana plugin.
 4          92.     floragunn has the ability to prevent Search Guard users and third parties from
 5   infringing Elastic’s copyrights in the X-Pack and X-Pack Kibana plugin code by omitting the
 6   infringing code from its Search Guard software product. However, floragunn has not prevented
 7   Search Guard users and third parties from infringing Elastic’s copyrights in the X-Pack and X-
 8   Pack Kibana plugin code.
 9          93.     floragunn, through its knowing and intentional inducement, causation,
10   encouragement, and material contribution to the infringement of Elastic’s copyrights in the X-
11   Pack and X-Pack Kibana plugin code by Search Guard users and third parties, is committing
12   and/or is contributorily and vicariously liable for the acts of infringement by Search Guard users
13   and third parties. Each act of infringement that floragunn knowingly and intentionally induced,
14   caused, encouraged, and materially contributed to is a separate and distinct act of infringement.
15          94.     Elastic is entitled to an injunction restraining floragunn, its officers, agents,
16   employees, assigns, and all persons acting in concert with them from actions inducing, causing,
17   encouraging, or materially contributing to Search Guard users’ and third parties’ infringement of
18   Elastic’s copyrights.
19          95.     Elastic is entitled to recover from floragunn the damages it has sustained and will
20   sustain as a result of floragunn’s acts inducing, causing, encouraging, or materially contributing
21   to Search Guard users’ and third parties’ infringement of Elastic’s copyrights. Elastic is further
22   entitled to recover from floragunn the gains, profits, and advantages it has obtained as a result of
23   its acts inducing, causing, encouraging, or materially contributing to Search Guard users’ and
24   third parties’ infringement of Elastic’s copyrights. The full extent of Elastic’s damages and the
25   gains, profits, and advantages floragunn has obtained by reason of its aforesaid acts of copyright
26   infringement by Search Guard users and third parties cannot be determined at this time but will be
27   proven at trial. Further, Elastic is entitled to recover costs and reasonable attorneys’ fees from
28
                                                                              FIRST AMENDED COMPLAINT
                                                     - 25 -                            4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 26 of 28



 1   floragunn as a result of the acts inducing, causing, encouraging, or materially contributing to
 2   Search Guard users’ and third parties’ infringement of Elastic’s copyrights alleged herein.
 3                                            PRAYER FOR RELIEF
 4          Elastic prays for judgment as follows:
 5          1.      For permanent injunctive relief, including an order restraining and enjoining
 6   floragunn and third parties using Search Guard and Search Guard code from further infringement
 7   of Elastic’s copyrights, specifically:
 8                  a. that floragunn and third parties using Search Guard products and code, as well
 9                      as any successor entities, directors and officers, agents, servants, employees,
10                      assigns, and all other persons acting in active concert or privity or in
11                      participation with them, and each of them, be enjoined from continuing to
12                      market, offer, sell, dispose of, license, lease, transfer, display, advertise,
13                      reproduce, develop or manufacture infringing Search Guard software and any
14                      works derived or copied from infringing Search Guard software, or to
15                      participate or assist in any such activity;
16                  b. that floragunn and third parties using Search Guard products and code, as well
17                      as any successor entities, directors and officers, agents, servants, employees,
18                      assigns, and all other persons acting in active concert or privity or in
19                      participation with them, be enjoined from directly or indirectly infringing
20                      Elastic’s copyrights in X-Pack and the X-Pack Kibana plugin;
21                  c. that floragunn and third parties using Search Guard products and code, as well
22                      as any successor entities, directors and officers, agents, servants, employees,
23                      assigns, and all other persons acting in active concert or privity or in
24                      participation with them, be enjoined to return to Elastic any originals, copies,
25                      facsimiles, or duplicates of Search Guard, any works derived or copied from
26                      Search Guard in their possession, custody, or control that are shown to infringe
27                      any Elastic copyright;
28
                                                                              FIRST AMENDED COMPLAINT
                                                      - 26 -                           4:19-CV-05553-YGR
      Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 27 of 28



 1                    d. that floragunn and third parties using Search Guard products and code be
 2                        enjoined to deliver upon oath, to be impounded during the pendency of this
 3                        action, and for destruction pursuant to judgment herein, all originals, copies,
 4                        facsimiles, or duplicates of Search Guard, any works derived or copied from
 5                        Search Guard in their possession, custody, or control that are shown to infringe
 6                        any Elastic copyright;
 7            2.      For compensatory damages against floragunn in an amount to be determined at
 8   trial;
 9            3.      For floragunn’s profits obtained as a result of its infringing conduct, including but
10   not limited to all profits from sales and other exploitation of Elastic’s copyrighted material and
11   any products, works, or other materials that include, copy, are derived from, or otherwise embody
12   the copyrighted material, or in the Court’s discretion, such amount as the Court finds to be just
13   and proper;
14            4.      For attorneys’ fees and costs of suit incurred herein;
15            5.      For interest, including pre-judgment and post-judgment interest, on the forgoing
16   sums; and
17            6.      For any other relief that the Court deems appropriate.
18                                              JURY DEMAND
19            Elastic demands a jury trial for all issues so triable.
20

21

22

23

24

25

26

27

28
                                                                               FIRST AMENDED COMPLAINT
                                                       - 27 -                           4:19-CV-05553-YGR
     Case 4:19-cv-05553-YGR Document 23 Filed 11/26/19 Page 28 of 28



 1       Dated: November 26, 2019
 2                                         DAVID R. EBERHART
                                           JAMES K. ROTHSTEIN
 3                                         O’MELVENY & MYERS LLP
 4

 5                                         By:    /s/ David R. Eberhart
                                                       David R. Eberhart
 6
                                           Attorneys for Plaintiffs
 7                                         ELASTICSEARCH, INC. and
                                           ELASTICSEARCH B.V.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           FIRST AMENDED COMPLAINT
                                       - 28 -                       4:19-CV-05553-YGR
